         Case 4:17-cr-40010-TSH Document 290 Filed 08/31/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
UNITED STATES OF AMERICA,               )
                   Plaintiff,           )         CIVIL ACTION
                                        )         NO. 4:17-cr-40010-TSH
                   v.                   )
                                        )
KEVIN A. PERRY, JR.,                    )
                   Defendant.           )
______________________________________ )


  ORDER ON DEFENDANT’S MOTION FOR RECONSIDERATION (Docket No. 288)

                                         August 31, 2021

HILLMAN, D.J.,

       Before the Court is Kevin Perry’s ninth motion for compassionate release. (Docket Nos.

232, 240, 245, 249, 256, 261, 275, 283). Mr. Perry has served approximately 37% of his 168-

month sentence for nine counts of money laundering in violation of 18 U.S.C. § 1956(a)(1)(B),

three counts of unlawful structuring of cash deposits of 31 U.S.C. §§ 5324(a); one count of false

statement on a loan application; and one count of distribution of fentanyl in violation of 21 U.S.C.

§§ 841(a) and (b)(1)(A). As discussed in my prior orders denying Mr. Perry’s requested relief, he

is at an increased risk of hospitalization or a severe course of COVID-19 due to leukopenia, or a

low white blood cell count, and an increased risk due to his age (47) compared to younger

individuals.

       Once again, I find that Mr. Perry has not demonstrated that COVID-19 and his unique

medical conditions constitute the “extraordinary and compelling reasons” necessary to grant

compassionate release under 18 U.S.C. § 3582(c)(1)(A). The Court recognizes that the Delta

variant of the COVID-19 virus is many times more transmissible than the original variant strains


                                                 1
         Case 4:17-cr-40010-TSH Document 290 Filed 08/31/21 Page 2 of 2




that plagued the United States throughout 2020 and early 2021. Despite Mr. Perry’s claim that

there is a new outbreak at FCI Berlin, where he is incarcerated, there are currently zero inmate

and only two employee COVID-19 cases reported at that facility. (BOP: CORONAVIRUS,

https://www.bop.gov/coronavirus/ (last visited August 30, 2021)). The Court concedes that Mr.

Perry is more susceptible to contracting the virus because he is unvaccinated, but there is no

crisis at FCI Berlin which warrants his release. Considering that dynamic in light of the fact that

Mr. Perry has only served 37% of his sentence for serious drug offenses, Mr. Perry has still not

demonstrated that he meets the requirements to obtain a compassionate release. Therefore, the

motion is denied, without prejudice.



SO ORDERED.

                                                                           /s/ Timothy S. Hillman
                                                                              Timothy S. Hillman
                                                                                   District Judge




                                                 2
